PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/483,678
Filing Date: 5 Aug 2019
Appellant(s): SILTRONIC AG



__________________
William G. Conger
For Appellant


EXAMINER’S ANSWER
This is in response to the appeal brief filed 05/16/2022 appealing from the Office Action mailed on 11/24/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 29, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 33 have been withdrawn from the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by Examiner. See the discussions in the Response to Argument section below.
Claims 23-26, 29, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Agresti (WO2014/102662A1) in view of Huber et al (US 10,245,661) hereinafter Huber.
Regarding claim 23, Agresti teaches a method for simultaneously cutting a multiplicity of wafers from an ingot (20, Figure 1 and Page 7, line 31-33 recites “a plurality of slices in one single sawing operating”), comprising:
moving the ingot (Page 5, line 4-5) through a wire web of structured sawing wire having a longitudinal direction (Figure 1, for an example, a plurality of portions 32a-32d of the wire 30 have longitudinal directions between pulleys 60c and 60d) and consisting of a single strand of a plain core wire having a round cross- section (Figures 2a, 2b shows a single strand of plain core wire and a round cross- section and Page 5, lines 19-22 recites “the wire 30 has an elongated shape in cross-section…possibly with rounded angles and or curved sides and or oval profile”) and a multiplicity of indentations and protrusions of the plain core wire perpendicular to the longitudinal direction (Figure 2a, reproduced herein below), an outer of the protrusions radial extent from an axis of the wire defining a cross- sectional envelope of the structured wire (since the wire is twisted, Figure 2a shows an outer surface of the protrusions is an envelope and a cross- section of the envelope of the structured wire is shown in Figure 2b),
wherein the structured sawing wire is spanned between two co-rotating wire guide rolls (pulleys 60c, 60d that intrinsically grooves. See https://www.merriam-webster.com/dictionary/pulley that is a small wheel with a grooved rim), and an abrasive slurry is applied to the wire web (Page 6, lines 26-32 recites “a saw material is associated with at least one portion 31a-31d of the wire 30…the saw material comprises an abrasive material”).
However, Agresti fails to show grooves that each have a bottom being curved with a radius of curvature is up to 1.5 times as large as a radius of the envelope the structured sawing wire.
Huber teaches guide rolls (Col. 2, lines 49-54 recites “guide rolls” and figures 1 and 6) for use in wire saws for simultaneously slicing a multiplicity of wafers from a cylindrical workpiece (Abstract), wherein the guide roll has grooves (3) including curved bottoms (Figure 6) with a radius of curvature (R)  which is up to 1.5 times as large as the radius of a sawing wire (Figure 6 and Col. 2, lines 49-54 recites “the grooves each have a curved groove base with a radius of curvature R which is given by 0.25-1.6 times a sawing wire diameter D, and an aperture angle a of 60-130 degrees”, which meets the range of “up to 1.5 times as large as the radius of a sawing wire” ).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the guide rolls of Agresti to have grooves including curved bottoms with a radius of curvature (R), which is up to 1.5 times as large as the radius of a sawing wire, as taught by Huber, since this is known for the same purpose of supporting, aligning, guiding the sawing wire and in order to lead to an improved cutting quality and therefore to a better geometry of a sawn wafer (Col. 4, lines 43-49 of Huber). This modification would have involved only routine skill in the art to accommodate the aforementioned requirements.

    PNG
    media_image2.png
    771
    656
    media_image2.png
    Greyscale

Regarding claim 24, the modified method of Agresti teaches that the indentations and protrusions point on average over the longitudinal direction of the structured sawing wire in all planes perpendicular to the longitudinal direction (Figure 2a of Agresti above) and are formed by means of structuring of the plain core wire in a plane perpendicular to the longitudinal direction and torsioning of the structured sawing wire about the longitudinal axis of the structured sawing wire, so that a twisted structured sawing wire thus formed has the shape of a helix (see Figures 2a, 2b, 3 showing the plain core wire is twisted in a plane perpendicular to the longitudinal direction in a helix shape and Page 6, lines 8-10 recites “According to the invention, the wire is substantially twisted about its own longitudinal axis according to a helix having a pitch P greater than or equal to approximately 2 mm. Preferably the pitch P is greater than or equal to about 4 mm.”).
Regarding claim 25, the modified method of Agresti teaches that the structured sawing wire is guided spirally under a tension acting perpendicularly to a bottom surface of the envelope in the grooves around the wire guide rolls (Page 7, lines 22-25 of Agresti recites “to tension the wire 30” and Figure 1 of Agresti shows the twisted sawing wire is tension between two pulleys 60c, 60d and having bottom surfaces of the twisted sawing wire portions against to the pulleys or grooves of Huber. See the modification of claim 23 above for “grooves”), such that a plane web of sections of the structured sawing wire extending parallel to one another is formed between the two wire guide rolls (see the “plane web” is defined in Applicant’s specification, page 1. Figure 1 of Agresti shows a plane connecting all parallel wire portions 32a-d between two pulleys 60c, 60d).
Regarding claim 26, the modified method of Agresti teaches that the diameter of the plain core wire is from 130 um to 175 pm (Figure 3 of Agresti shows the elongated cross-section twisted wires 3 and 4 that have 0.16mm equal to 160 micrometers).
Regarding clam 29, please note that this rejection of claim 29 has been withdrawn by Examiner and Examiner has offered Examiner’s amendments to have allowable subject matter of claim 29 in to the independent claim 23 to place this Application in condition for allowance, but the examiner’s amendments have been denied by Appellant. See the discussions in the Response to Argument section below.
Regarding claim 33, the modified method of Agresti teaches that sides of the grooves extending from the bottom of the outwards from an axis of the guide rolls define a general V shape with an angle of 60° to 130° (Hubert’s Figures 1 and 6 and Abstract recites “an aperture of 600-1300”). 
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Agresti in view of Huber and Vaubourg (US 2009/0090344).
Regarding claims 27-28, the modified method of Agresti all of the limitations as stated in claim 23 above except that the diameter of the cross- sectional envelope of the structured sawing wire is from 1.02 to 1.25 times the diameter of the plain core wire.
Vaubourg teaches a plain circular core of sawing wire (10, Figures 1-3) being twisted to form an envelope (Figure 3 and Paras. 6 and 33, a large circle that boundaries the wire 10 while it is twisted), wherein the diameter of the cross- sectional envelope of the structured sawing wire is from 1.02 to 1.25 times the diameter of the plain core wire (Para. 33 recites “a monofilament metal saw wire 10 having a diameter d of 0.25 mm,…The monofilament metal saw wire 10 with crimps according to the above characteristics has a circumscribed enveloping diameter D between 0.275-0.325 mm. FIG. 3”, that meets the claimed range, for an example 0.275/0.25=1.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Agresti to have the diameter of the cross- sectional envelope of the structured sawing wire that is from 1.02 to 1.25 times the diameter of the plain core wire, as taught by Vaubourg, in order to provide sawing speed that can be doubled, which leads to a considerably higher efficiency of the sawing process (Para. 6, the last sentence of Vaubourg).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: 
Claim 29 has been withdrawn from the indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and the art rejection under 35 U.S.C. 103 as being unpatentable over Agresti (WO2014/102662A1) in view of Huber et al (US 10,245,661) hereinafter Huber.
Claim 33 has been withdrawn from the indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
 (2) Response to Argument
With regards to “Claims 29 and 33 stand rejected under 35 U.S.C. § 112 as allegedly being indefinite”, as set forth in the Appeal Brief, pages 4-7, Appellant’s arguments are acknowledged and persuasive because Appellant inserts and provides meanings of claim terms of “the cross-section envelope” and “a V-shape” that are evidenced by a variety of sources, including the words of the specification, drawings, and prior art. Therefore, Claims 29 and 33 are withdrawn from the rejections under 35 U.S.C. § 112 as allegedly being indefinite by Examiner.
With regards to “Claims 23-26, 29, and 33 have been rejected under 35 U.S.C. § 103 as unpatentable over Agresti PCT publication WO 2014/102662 Al (hereinafter “Agresti”’) in view of Huber et al. U.S. Patent 10,245,661
(hereinafter “Huber’”) (equivalent to DE 102007019566 Al)” as set forth in the Appeal Brief, pages 7-10, Appellant’s arguments are acknowledged, but they are not persuasive for the following reasons:
In the argument section on page 8 of the appeal brief, in the third paragraph, Appellant states that “The Agresti wire is not round, but has an elongated cross-section, which Appellant discussed in the response of February 11, 2022. The claims are addressed to one of ordinary skill in the art and are interpreted by one so skilled in view of the specification. Appellant’s specification clearly discloses wires which are round, in other words wires which have a circular cross-section. Such round wires are also disclosed in Appellant’s drawing figures” (emphasis added) .
The examiner disagrees with Appellant’s argument above because first, the Agresti wire is round as disclosed in the Agresti’s specification, page 5, lines 19-22 recites “the wire 30 has an elongated shape in cross-section…possibly with rounded angles and or curved sides and or oval profile” (emphasis added) and the wire No. 3 in the Agresti’s table of Figure 3 below that has an oval profile of its cross-section.

    PNG
    media_image3.png
    272
    725
    media_image3.png
    Greyscale
Followings definitions of “round” from a variety of sources:
https://www.thefreedictionary.com/round that is curved; not angular.
https://www.lexico.com/en/definition/round that is shaped like or approximately like a circle or cylinder.
https://www.britannica.com/dictionary/round that is having curves rather than angles.
https://www.oxfordlearnersdictionaries.com/us/definition/english/round that is shaped like a circle.
Goodle’s definition of round that is shaped like or approximately like a circle or cylinder. See below.

    PNG
    media_image4.png
    591
    857
    media_image4.png
    Greyscale

Thus, based on the definitions of “round” above and the broadest reasonable interpretation, the “oval” profile is round and the examiner disagrees with Appellant’s argument of “The Agresti wire is not round”.
Second, MPEP 2111 clearly and unambiguous states “claims must be given their broadest reasonable interpretation in light of the specification” and MPEP 2111.01, section I states “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification”. In the Applicant’s specification, page 4, the first paragraph states “plain wires with a circular cross section, which are referred to as a round plain wire, in particular those which consist of steel (“piano wire”)” (emphasis added), however, as claim 23 is written, the limitation “a round cross-section” is not exact the same as “a circular cross section”. The plain meaning of “round” is broader than the plain meaning of “circular”.  See the definitions above. Thus, this argument is not persuasive.
Even Appellant states that “round is defined in numerous dictionaries…For example, …the COLLIN ENGLISH DICTIONARY, “something that is round is shaped like a circular or ball”” (emphasis added),  Round is not circle, it is shaped like a circular (emphasis added).  
In the argument section on page 9, the second paragraph of the appeal brief, Appellant states that “Agresti does not describe any circular shape for his twisted wires. Because of his wires twisted, the wire will be in the shape of a helix but a helix which is totally different from that obtained by twisting the structured wire of Appellant. On page 10 of the Office Action, the Office has enclosed two figures from Agresti and points to Figure 2A as having indentations and protrusions. As can be seen from Figure 2B, there are no indentations or protrusions. The wire of Agresti is not crimped so as to have any such indentations or protrusions of a round wire. Rather, the wire of Agresti is a straight wire having an elongated cross-section, which is twisted” (emphasis added).
With regards “Agresti does not describe any circular shape for his twisted wires”, Examiner agrees with “Agresti does not describe any circular shape for his twisted wires” (emphasis added) , but this argument is invalid because the circular shape of the wire is not in the claim, therefore, this argument is invalid. Moreover, Agresti does describe a round cross-section of a sawing wire being twisted to form indentations and protrusions (emphasis added) as required by the claim 23. See the discussion round meaning vs circular meaning above.
The examiner notes that indentations and protrusions can be formed in many different ways, for an example, as can be seen from Agresti’s Figure 2A, reproduced herein above, the Agresti’s wire is twisted in which creates indentations and protrusions of the twisted wire because the Agresti’s wire is an oval cross-section.  Examiner agrees that “the wire of Agresti is not crimped to create indentations and protrusions of a round wire”, but the step of crimping or involving a crimped limitation is not required in the claim.  
In the argument section on page 9, about the third paragraph of the appeal brief, Appellant states “since Agresti does not teach or suggest the use of a round wire and actually teaches away from the use of a round wire in his comparative examples, the claims are clearly nonobvious over the combination of Agresti and Huber. It is noted that Huber adds nothing to Agresti, and, in fact, cannot even be combined with Agresti, as Huber teaches the use of a plain (round) core wire as his sawing wire while Agresti teaches not to use such wires ”.
The examiner disagrees with Appellant’s argument above because Agresti does teach and suggest the use of a round wire (see the response to argument of “round” above), therefore, the claims are clearly obvious over the combination of Agresti and Huber.
 In the argument section on page 9, the fifth paragraph to page 10, the first paragraph of the appeal brief, Appellant states “First it is noted that the disclosure of Huber states a relationship between the radius of curvature of the groove bottom and the diameter of the sawing wire. This is not the same relationship claimed by Appellant, which is the relationship between the radius of curvature of the groove bottom with the radius of the cross-sectional envelope of the structured sawing wire. Second, the Office has provided no evidence that the dimensions of a wire guide roll groove which is adequate for a round, unstructured, linear plain core wire of Huber (which Agresti teaches not to use) has any relationship at all to a structured plain core wire having a multiplicity of indentations and protrusions along its length which define an enclosing envelope”.
The Examiner disagrees with Appellant’s argument above because Appellant's first argument is against the references individually. The “relationship between the radius of curvature of the groove bottom and the diameter of the wire” of Huber  Appellant says “this is not the same relationship claimed by Appellant, which is the relationship between the radius of curvature of the groove bottom with the radius of the cross-sectional envelope of the structured wire” which is not taught by Huber is actually taught by the modifying references, Agresti and Huber.
Even before the modification, Agresti teaches grooves of guide rolls (pulleys 60c, 60d that intrinsically has grooves. See https://www.merriam-webster.com/dictionary/pulley that is a small wheel with a grooved rim). The only modification made to Agresti is to have the grooves to be V-shaped grooves being 0.25-1.6 times the sawing wire diameter and an aperture angle of the V-shaped walls of 60-1300 as taught by Huber, see Figure 6 and Col. 2, lines 49-54, since this is known for the same purpose of supporting, aligning, guiding the saw wire and in order to lead to an improved cutting quality and therefore to a better geometry of a sawn wafer (Col.4, lines 43-49 of Huber). This modification would have involved only routine skill in the art to accommodation the aforementioned requirements. 
With regards to Appellant's second argument in page 10, the first paragraph of the brief recites “no evidence that the dimensions of a wire guide roll groove which is adequate for a round, unstructured, linear plain core wire of Huber (which Agresti teaches not to use) has any relationship at all to a structured plain core wire having a multiplicity of indentations and protrusions along its length which define an enclosing envelope”, the examiner disagrees Appellant's second argument because the arguments against the references individually.   One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Agresti uses guide rolls for guiding an envelope of a round cross-section core or an oval cross-section core of a single strand of a plain wire (see the discussion in the respond to argument above, as seen in Agresti’s Figures 2a, 2b above), however, Agresti doesn’t  discuss size and shape of grooves of the guide rolls.
Huber shows grooves of guide rolls for guiding a saw wire and each groove has a curved bottom, a V shape forming an angle of 60-130 degrees as seen in Figure 6 and Col. 2, lines 49-54 “the grooves each have a curved groove base with a radius of curvature R which is given by 0.25-1.6 times a sawing wire diameter D, and an aperture angle a of 60-130 degrees”, which meets the range of “up to 1.5 times as large as the radius of a sawing wire”.
Since Agresti already teaches a round cross-section of a core wire being twisted to form an envelope (a large diameter) that is guided on the guide rolls (pulleys) and based on the teaching of Huber, the grooves are V-shaped forming an angle of 60-130 degrees for guiding a wire, since this is known for the same purpose of supporting, aligning, guiding the saw wire and in order to lead to an improved cutting quality and therefore to a better geometry of a sawn wafer (Col.4, lines 43-49 of Huber). Thus, the office provides the evidence that the dimensions of a wire guide roll groove for relationship a structured plain core wire having an enclosing envelope and sizes shapes of grooves of the guide rolls.

With regards to claim 29, Appellant’s arguments are acknowledged and persuasive; this rejection of claim 29 has been withdrawn by Examiner because Appellant inserts and provides a specific meaning of claim terms of “the cross-section envelope” and Examiner has offered Examiner’s amendments to have allowable subject matter of claim 29 in to the independent claim 23 to place this Application in condition for allowance, but the examiner’s amendments have been denied by Appellant. 

With regards “Claims 27-28 have been rejected under 35 U.S.C. § 103 as unpatentable over Agresti in view of Huber and Vaubourg U.S. published application 2009/0090344 (“Vaubourg”)” as set forth in the Appeal Brief, pages 10-12, Appellant’s arguments are acknowledged, but they are not persuasive.
The Examiner disagrees with Appellant's argument the claims above because in the argument section on page 11, the first paragraph of the appeal brief, Appellant states “Vaubourg teaches the use of a structured core wire which Agresti teaches against using Vaubourg on page 1 as “document WO2006/067062 and in the remainder of page 1 and also on page 2, discusses the deficiencies of Vaubourg and other references cited on page 1. Thus, it is difficult to comprehend how one skilled in the art would be motivated to combine Vaubourg with Agresti, since Agresti teaches to avoid the method of Vaubourg and instead rely on a linear sawing wire having an elongated cross-section” that is not persuasive.
First, the examiner reviews the document WO2006/067062, which discusses crimping a wire (as seen in Page 2, lines 13-27 “A straight saw wire can e.g. be provided with crimps….Due to the better entrainment of abrasive material, the speed of the sawing process can be increased”).  There is no discussed an oval cross-section core of a single strand of a plain wire or the deficiencies of Agresti’s wire.
Second, there is no difficult to comprehend how one skilled in the art would be motivated to combine Vaubourg with Agresti because the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Agresti uses an oval cross-section core or a round cross-section of a single strand of a plain wire to form an envelope of the structure core wire by twisting the structure core wire, as seen in Agresti’s Figures 2a, 2b above, however, Agresti doesn’t  discuss the diameter of the cross-section envelope of the structure core wire that is from 1.02 to 1.25 times the diameter of the plain wire (having a round cross-section. See this “round” limitation in claim 23), 
Vanbourg shows a plain core of a structure core wire (sawing wire 10, Figures 1-2) being twisted to form an envelope (Figure 3 and Paras 6 and 33 “a large circle that boundaries the wire 10 while it is twisted”), wherein the diameter of the cross-section envelope of the structure core wire (the large circle) is about 1.1 times the diameter of the plain core wire (see Para. 33 recites “a monofilament metal saw wire 10 having a diameter d of 0.25 mm,... The monofilament metal saw wire 10 with crimps according to the above characteristics has a circumscribed enveloping diameter D between 0.275-0.325 mm”, that meets the claimed range1.02-1.25 times, for an example 0.275/0.25=1.1).
Since Agresti already teaches a round cross-section of a core wire being twisted to form an envelope (a large diameter) and based on the teaching of Vanbourg, it clearly teaches and suggests an envelope (a large diameter that is formed by twisting a core wire) having a diameter of 1.1 times larger than the diameter of the core wire, in order to provide sawing speed that can be doubled, which leads to a considerably higher efficiency of the sawing process (as disclosed in Para. 6, the last sentence of Vaubourg). Therefore, it is not difficult to comprehend how one skilled in the art would be motivated to combine Vaubourg with Agresti. 
Furthermore, on page 11, the second paragraph of the appeal brief, Appellant continues to argue no teaching, suggestion, or motivation to combine the references. Appellant states  “There is no indication in either Vaubourg or Agresti, and no general knowledge of one skilled in the art, which would lead one to suggest that the ratio of envelope size to core wire diameter presented by Vaubourg would be at all useful in the core wire of Agresti which is completely different. In this respect, please consider that the geometrical center of Agresti’s sawing wires remains at all times in the same location over the entire length of his elongated cross-section sawing wire, whether Agresti’s wires are twisted or not. This is so because Agresti’s wires are linear, as he requires. Agresti indicates that nonlinear wires are not satisfactory. However, the geometrical center of Appellant’s non-linear round wires having indentations and protrusions continuously varies due to the twist placed on these wires. See, e.g. Appellant’s Fig. 1D. The method of operation of Appellant’s wires and those of Agresti are completely different.” 
However, the examiner disagrees with Appellant's argument because both wires of Vaubourg and Agresti are not completely different; both wires have round cross sections. The point Vaubourg is suggesting is the ratio of envelope size to core wire diameter being at least 1.1 would be at all useful (as disclosed in Para. 6, the last sentence of Vaubourg). Therefore, Agresti’s wire changes a size to have a ratio of envelope size to core wire diameter presented by Vaubourg that can be improved and useful. Also, see the response to argument in the pages 17-18 above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724             

Conferees:
/SEAN M MICHALSKI/           Acting Supervisory Patent Examiner of Art Unit 3724                                                                                                                                                                                             

/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.